Citation Nr: 0806064	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
status post amputation of ring and little fingers with part 
of corresponding metacarpals and ankylosis, index and middle 
fingers, left hand.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to November 1944.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Los Angeles, California ,Regional 
Office (RO) of the Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  It is not shown that the veteran has more than one half 
metacarpal bone loss adjoining his existing and amputated 
fingers on his left hand and it is not shown that the veteran 
has total loss of use of his hand.  

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
status post amputation of ring and little fingers with part 
of corresponding metacarpals and ankylosis, index and middle 
fingers, left hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5125, 5131 (2007).

2.  The criteria for entitlement to TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims and indicated that the veteran 
could submit medical and lay evidence to substantiate his 
claims.  See Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008).   It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, this letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claims.  A December 2005 statement of the case (SOC) 
provided the veteran with the text of the regulatory criteria 
pertaining to his claim for increase.  Although the veteran 
was not provided a specific notice letter regarding criteria 
for rating the disabilities at issue and effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) such notice would only be relevant if the benefits 
sought were being granted. 

Although the VCAA notice provided did not meet all of the 
specific notice requirements pertaining to increased rating 
claims recently outlined in Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008), the veteran was not 
prejudiced by this lack of specificity.  Notably, he has 
already received a 50 percent rating for amputation of two 
fingers on the left hand and ankylosis of the other two 
fingers on his left hand.  Under the rating schedule, the 
only way he could receive a higher (60 percent) rating would 
be if it were shown that he has lost more than one half of 
his metacarpal bone adjoining the sites of the four fingers 
of the left hand or if it were shown that he has totally lost 
the use of his left hand.  Whether the veteran has more than 
one half metacarpal bone loss or total loss of use of the 
left hand are highly objective criteria and the medical 
evidence of record clearly shows that these criteria are not 
met.  Consequently, remanding the instant claim to provide 
the veteran with a specific notice letter requiring Vasquez 
compliant notice, including general notice of the specific 
criteria necessary for a higher disability rating under the 
applicable Diagnostic Codes, would serve no useful purpose.  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and the SOC and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Regarding VA's duty to assist, the RO has obtained the 
available VA and private medical evidence.  Additionally, the 
veteran was provided with a medical examination on behalf of 
VA in April 2004.  The veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  

II.  Factual Background

Service medical records reveal that in May 1943 the veteran 
lost his fourth and fifth fingers down to the 
metacarpophalangeal joints in a truck accident. Then in June 
1944, while cleaning his 30 caliber carbine the gun went off 
and a bullet entered his left hand on the dorsum of the 2nd 
metatacarpal head and left through the palm in the same 
relative position, resulting in fracture of the distal 
phalanx of the 2nd finger.  A subsequent September 1944 
record showed that the veteran was hospitalized related to 
hand injuries.  The diagnoses were fracture, compound, 
comminuted distal end of the 2d metacarpal of the left hand; 
wound, perforating, left hand entrance palmar surface of the 
base of the second metacarpal, exit dorsal surface over the 
second joint; deformity of the left hand, acquired when it 
became necessary to amputate 4th and 5th fingers with portions 
of corresponding metacarpals, result of the May 1943 auto 
accident; and fibrous ankylosis of the 3rd finger left hand, 
due to contracting scar, also the result of the May 1943 
accident.    

In a November 1944 rating decision the veteran was granted 
service connection for multiple finger injuries of the left 
hand, grade VI and a 40 percent rating was assigned. 

In a June 1996 rating decision the RO granted an increased 
(50 percent) rating for the veteran's left hand disability 
retroactive to April 1946.  The RO found that the veteran's 
hand disability needed to be evaluated under 38 C.F.R. 
§ 4.71a, Code 5131 for amputation of all four fingers with 
the veteran's ring and little finger each evaluated as 
amputations plus part corresponding metacarpal removed and 
the adjacent ankylosed index and middle fingers also 
evaluated as amputated fingers at the next higher evaluation 
according to rating schedule provisions allowing for the 
greater of two evaluations with even numbered fingers and 
adjacent grades of disability.  See Note (e) following 
38 C.F.R. § 4.71a, Code 5131.  The decision noted that a 
recent VA examination had shown that the veteran was still 
unable to abduct or adduct the fingers of the left hand or 
make a fist due to the residuals of amputation and ankylosis 
of the fingers.  

An August 2003 private progress note shows that the veteran 
had incurred an insect bite of the left hand and had bumped 
the hand on his bed.  These injuries had resulted in 
swelling, warmth and erythema.  It was noted that the veteran 
did have good range of motion of the hand.  

An April 2004 internal medicine examination done on behalf of 
VA noted that the veteran complained of pain to his left hand 
and left arm and pain in the left amputation stump with 
swelling.  He reported functional impairment resulting from 
his amputation, which he described as the inability to hold 
things in his left hand and pain in his left hand associated 
with spasm.  He also reported difficulty brushing his teeth 
and difficulty cooking.  He was able to take a shower, 
vacuum, dress himself and drive a car.  Physical examination 
showed that the veteran was right-handed.  Examination of his 
amputation stump revealed no swelling, tenderness of the 
stump or inadequate circulation.  Measurement of the hand and 
finger amputation showed that the left ring finger was 
amputated through the distal end of the metacarpal bone with 
30 percent resection head of the metacarpal bone.  The left 
little finger was amputated through the distal end of the 
metacarpal bone with 40 percent resection head of the 
metacarpal bone.  The veteran could not tie shoelaces, fasten 
buttons, or pick up a piece of paper and tear it involving 
his left hand but was able to perform tying shoelaces, 
fastening buttons and picking up a piece of paper and tearing 
it without difficulty with his right hand.  The left index 
finger distal interphalangeal joint was ankylosed at 40 
degrees of flexion and the left middle finger distal 
interphalangeal was ankylosed at 45 degrees of flexion.  The 
examiner commented that as a result of the veteran's left 
hand fourth and fifth finger amputations as well as ankylosis 
of the left index and middle fingers, he was not able to 
perform gross or fine manipulation involving his left hand in 
addition to very limited lifting capability.   

April 2004 X-rays of the left hand showed that there had been 
amputation of the 4th and 5th fingers, just below the level of 
the mid portion of the 4th and 5th metacarpals.  Normal 
alignment of the radiocarpal, mid carpal and carpometacarpal 
joints was noted and the carpal bones were intact.  The 
diagnostic impression was previous amputation of the 4th and 
5th fingers along with old post-traumatic changes in the 
distal end of the second metacarpal and osteoarthritic 
changes in the 3rd metacarpophalangeal joint and proximal 
interphalangeal joint of the third finger and osteoarthritic 
changes of the distal interphalangeal joint of the 2nd 
finger.  

A September 2004 private progress note shows that the veteran 
was complaining of swelling and pain of the left hand.  
Physical examination did show swelling of the left hand.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability as 
part of a combination of disabilities, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, for those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), but are unemployable due to service connected 
disabilities, rating boards should submit such cases to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  
In Parker v. Brown, 7 Vet. App. 116, 118 (1994), the Court of 
Appeals for Veteran's Claims (Court) stated that a claim for 
a TDIU is based on an acknowledgment that even though a 
rating less than 100 percent under the rating schedule may be 
correct, objectively, there are subjective factors that may 
permit assigning a 100 percent rating to a particular veteran 
under particular facts, notwithstanding the putative 
correctness of the objective rating. Therefore, a 
determination of the veteran's entitlement to TDIU is 
considered in the context of the individual veteran's 
capabilities regardless of whether an average person would be 
rendered unemployable under the same circumstances.

In determining whether a veteran is unemployable, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

In evaluating whether the veteran's service- connected 
disability precludes substantially gainful employment, the 
Board notes that the Adjudication Manual, M21-1, part iv, 
subpart ii, chapter 2, defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326 (1991).  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Rating in excess of 50 percent for left hand disability

The veteran's left finger/hand disability is rated under 
38 C.F.R. § 4.71a, Code 5131, which is listed as one of the 
Codes applicable to multiple finger amputations and which 
specifically pertains to amputation of the index, middle, 
ring and little finger.  Under this Code, a 50 percent rating 
is warranted for amputations of these fingers on the minor 
(non-dominant hand) and a 60 percent rating is warranted for 
amputations of these fingers on the major (dominant) hand.  
Although the veteran has had only his ring and little fingers 
amputated, note e following the multiple finger amputation 
section indicates that combinations of finger amputations at 
various levels, or finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability; i.e., amputation, 
unfavorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, the higher of the grades 
should be selected.  Through application of this provision, 
the RO determined that the veteran's index and middle fingers 
were entitled to the higher grades of amputation that clearly 
needed to be assigned to the veteran's amputated ring and 
little fingers.  Consequently, the RO was able to rate the 
veteran under Code 5131 for amputation of all four of these 
fingers.  As these fingers are on the left hand and the left 
hand has been found to be the non-dominant (minor) hand, the 
RO then assigned a 50 percent rating.  Note (d) to the 
amputation of multiple fingers section indicates that 
amputation or resection of metacarpal bones (more than one 
half the bones lost) in multiple finger injuries requires a 
rating of 10 percent added to (not combined with) the ratings 
for multiple finger amputations, subject to the amputation 
rule applied to the forearm.  In turn the amputation rule 
applied to the forearm indicates that the maximum evaluation 
available for amputation of the forearm of the minor arm 
below the insertion of the pronator teres is 60 percent.  See 
38 C.F.R. § 4.71a, Code 5124.  

Applying the rating criteria to the instant case, as the left 
hand is the veteran's minor hand, the only way the veteran 
could receive any rating in addition to this 50 percent is if 
it is shown that more than one half of the metacarpal bones 
adjoining the veteran's four fingers have been lost through 
amputation or resection, thus affording him an additional ten 
percent rating for a total rating of 60 percent.  Such rating 
would be the absolute maximum available subject to the 
amputation rule as amputation of the entire minor forearm 
also warrants a 60 percent rating.  In the instant case, 
however, the evidence does not establish that the veteran has 
incurred loss of more than one half of the metacarpal bones 
adjoining the veteran's four fingers.  Notably, the veteran 
has only incurred loss of metacarpal bone adjoining the ring 
and little fingers as these are the only two fingers that 
have actually been amputated.  Consequently, as the loss of 
metacarpal bone adjoining these two fingers is at most a 
little more than half (see the April 2004 radiological 
testing indicating amputation just below the level of the mid 
portion of the 4th and 5th metacarpals) and there is no 
metacarpal bone loss adjoining the index and middle fingers, 
the overall metacarpal bone loss is much less than half.  
Accordingly, there is no basis for rating in excess of 50 
percent under the applicable rating Code, Code 5131. 

The Board has also considered whether there might be a basis 
for an increase under Code 5125 for loss of use of the hand.  
38 C.F.R. § 4.71a.  Under Code 5125, loss of use of the minor 
hand warrants a 60 percent rating.  Note (f) to Code 5125 
indicates that loss of use of the hand will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump with a 
suitable prosthetic appliance.  The evidence of record shows 
that the veteran still has some, albeit limited, use of his 
left hand, however.  Examining the results of the April 2004 
examination, he still has use of his thumb and can still lift 
at least a minimal amount of weight with the hand.  Thus, he 
retains at least some left hand function and would not be 
equally well served by an amputation stump with suitable 
prosthetic appliance.  Accordingly, a 60 percent rating under 
Code 5125 is not warranted.    

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although the veteran has experienced pain 
and some swelling associated with his left hand, it is not 
shown that these symptoms have resulted in the type of 
functional loss necessary to warrant a rating in excess of 50 
percent.  Given that the veteran's functional loss even with 
pain and swelling is below the level corresponding to 
complete loss of use of the left hand (warranting a 60 
percent rating under Code 5125), the assigned 50 percent 
rating adequately compensates the veteran for his current 
level of disability.  

The Board has also considered whether referral for 
extraschedular consideration is indicated; however, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left hand disability.  38 C.F.R.  § 3.321.  Notably, the left 
hand disability has only been shown to restrict the veteran's 
ability to perform fine and gross manipulation with that 
hand.  It has not been shown to otherwise interfere with 
employability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

As the evidence of record does not support a higher (60 
percent rating) for the veteran's left hand disability on 
either a schedular or extraschedular basis, the preponderance 
of the evidence is against this claim and it must be denied.  


TDIU

As indicated above, the Board has determined that a rating in 
excess of 50 percent for the veteran's lone service-connected 
left hand disability is not warranted.  Consequently, the 
veteran does not meet the minimum schedular requirements for 
a TDIU rating.  Thus, the only way he could be granted TDIU 
at this point would be if the evidence establishes that he is 
nonetheless unemployable due to this lone service connected 
disability and should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  In the instant case, however, the evidence 
does not establish that the veteran is nonetheless 
unemployable due to his service-connected left hand 
disability.  Notably, the veteran's functional limitations 
due to this disability are essentially that he is not able to 
perform gross or fine manipulation involving his left hand 
and has difficulty lifting and grasping things with his left 
hand.  Thus, there is no evidence of record, nor does the 
veteran specifically allege, that his service connected left 
hand disability would preclude him from engaging in 
substantially gainful employment involving minimal use of his 
left hand.  In the absence of any such evidence, the Board 
finds that the weight of the evidence is squarely against a 
finding that the veteran is unemployable due to his service 
connected left hand disability alone.  Accordingly, the 
preponderance of the evidence is against this claim and it 
must be denied.     
 


ORDER

Entitlement to a rating in excess of 50 percent for status 
post amputation of ring and little fingers with part of 
corresponding metacarpals and ankylosis, index and middle 
fingers, left hand is denied.  

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability is 
denied.  

 

____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


